Citation Nr: 1645638	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  94-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right great toe disability.

2.  Entitlement to an increased rating for a low back disability, currently evaluated as 40 percent disabling. 

3.  Entitlement to an increased rating for bilateral pes planus/pes plano valgus with plantar fasciitis and tarsal tunnel syndrome, to include a separate evaluation for functional loss, currently evaluated as 50 percent disabling.  

4.  Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment.

5.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2009, the Veteran testified before the undersigned Veterans Law Judge.  The Veteran later failed to report for subsequent scheduled hearings and the Board has previously considered his additional hearing requests to be withdrawn

The procedural history of this case is a lengthy one, and has been detailed in the numerous prior actions in the appeal.  Accordingly, the procedural history will only be repeated herein as necessary to explain the state of the issues currently before the Board.

Most recently, in October 2015, the Board remanded, for further development, the issues of entitlement to service connection for a right great toe disability; entitlement to an increased rating for a low back disability; entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment; and entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  Upon completion of that development, to include affording the Veteran a VA examination in November 2015, the RO issued a supplemental statement of the case (SSOC) wherein it denied those claims.  Those claims were recertified for appeal in January 2016.

Regarding the issue of entitlement to an increased rating for bilateral pes planus/pes plano valgus with plantar fasciitis and tarsal tunnel syndrome, to include a separate evaluation for functional loss, that matter was denied by the Board in a February 2014 decision.  The Veteran appealed the Board's denial of that claim to the Court, and in a December 2015 memorandum decision, the Court vacated the Board's February 2014 decision insofar as it had denied an increased and remanded the matter for further development, if necessary, and readjudication.  Mandate was issued in March 2016 and the matter was thereafter returned to the Board.  Accordingly, that matter is currently before the Board as part of the current appeal.

The Board also notes that in a separate October 2015 action, the Board remanded the issue of entitlement to a clothing allowance for periods beginning August 1, 2011, and concluding on July 31, 2013.  That matter has not yet been readjudicated by the agency of original jurisdiction (AOJ) or re-certified for appeal and is not currently before the Board.  

The Board further notes that in September 2015, the Veteran perfected an appeal with respect to an August 2015 RO decision assigning an earlier effective date for separate 20 percent rating for right and left ankle disabilities.  In his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran checked the box indicating his desire to present testimony at a Board hearing, via videoconferencing.  Although those matters were certified to the Board for appeal in November 2015, the appeal as to these matters has not yet been received at the Board.  In this regard, the Board notes that it will not activate and docket new appeals with pending hearing requests, unless the matter is inextricably intertwined with an already active appeal that is at the Board, because doing so would result in further delaying the Veteran's hearing request.  The Board does not find effective date matters pertaining to the assignment of separate ratings for the Veteran's right and left ankle disabilities to be inextricably intertwined with the claims currently before the Board and as such, the claims of entitlement to effective dates earlier than January 23, 2012, for the assignment of separate 20 percent evaluations for the Veteran's right and left ankle disabilities are not presently before the Board for its consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Foot Disability

As noted in the introduction, the Board's February 2014 denial of the Veteran's claim of entitlement to a disability rating in excess of 50 percent for bilateral pes planus/pes plano valgus with plantar fasciitis and tarsal tunnel syndrome was vacated by the Court.  Specifically, the Board had denied that claim as a matter of law pursuant to 38 C.F.R. § 3.655, which provides that when a claimant fails, without good cause, to report for a medical examination scheduled in connection with an increased rating claim, the claim shall be denied.  See 38 C.F.R. § 3.655 (2015).  In vacating the Board's decision, the Court noted that if the Veteran's "claim is one for an increased disability rating, then the Board's action would be proper."  The Court found, however, that the Board had erred in failing to address the Veteran's argument that VA should have treated his requests for disability compensation for pes plano valgus and tarsal tunnel syndrome as new claims for separate and distinct disabilities.  The Court stated that if the claims from which the appeal stemmed were in fact new claims, as opposed to claims for increase, it would be impermissible to deny them solely on the basis that he did not appear for scheduled examinations without good cause.  Rather, the Board would be required to consider entitlement to benefits based on the evidence already of record. 

By way of background, the Board notes that the Veteran was initially awarded service connection for "bilateral pes planus," via an October 1981 rating decision.  His disability rating was eventually increased from 10 to 50 percent, effective from July 1986.  In a 2001 decision, the Board denied a rating in excess of 50 percent, which decision was not appealed to the Court and became final.  In an October 2002 rating decision, the Veteran was awarded service connection for bilateral plantar fasciitis.  The RO stated, however, that because the plantar fasciitis was related to the Veteran's flat feet and is in the same anatomical area with the same symptoms, a separate evaluation would not be assigned.  The Veteran disagreed with that determination, arguing that he was entitled to a separate evaluation for his plantar fasciitis.  The Veteran also sought disability compensation for bilateral pes plano valgus and for tarsal tunnel syndrome.  In January 2005, the RO granted service connection for bilateral pes plano valgus and tarsal tunnel syndrome, but again found that because the overall disabilities were similar and rated by functional impairment of the feet, those conditions were to be included with the Veteran's already service-connected condition of bilateral pes planus with and plantar fasciitis..  The assigned evaluation of 50 percent was continued.  The Veteran similarly disagreed with that decision, again arguing that separate disability ratings should be assigned for each of his disabilities.  A statement of the case (SOC) was issued in November 2005 and the Veteran's filed a VA Form 9 in December 2005.  

Notably, a review of the Veterans Appeals Control and Locator System (VACOLS) indicates the Veteran's appeal of that issue was withdrawn.  However, the Board cannot locate any document (among the 2600 in the virtual record) wherein the Veteran requested to withdraw his appeal, and no prior action of the Board has identified the appeal as having been withdrawn.  

In 2008, the Board remanded the issue of entitlement to a rating in excess of 50 percent for bilateral pes planus with plantar fasciitis and tarsal tunnel syndrome for the Veteran to be scheduled for a hearing.  (The Board notes that the 2008 decision contains no indication of any prior withdrawal of the Veteran's appeal.)  The matter was again remanded in September 2010.  In that decision, the Board characterized the claim as one for a disability rating in excess of 50 percent for "bilateral pes planus/pes plano valgus with bilateral ankle pain, plantar fasciitis, and tarsal tunnel syndrome, to include separate compensable ratings."  The Board also acknowledged the Veteran's argument that he was entitled to separate disability ratings for his various service-connected foot disabilities.  The matter was again remanded by the Board in May 2013 at which time an additional medical examination was ordered.  As the Veteran did not report for the scheduled examination, the Board, in its 2014 decision, denied a rating in excess of 50 percent as a matter of law.

Upon review of the procedural history of the claim and in consideration of the Veteran's argument and continued assertion that he is entitled to separate ratings for his various service-connected foot disabilities, the Board concludes that remand and further development is warranted.  As the record now stands, the Board agrees that the claim currently before the Board stems from the Veteran's request for service connection for plantar fasciitis, bilateral pes plano valgus, and tarsal tunnel syndrome.  If, however, it is determined that the Veteran's previous appeal was in fact withdrawn, it would appear to the Board that the Veteran's current claim would in fact be an increased rating claim.  If on remand, the AOJ can provide documentation that satisfies the criteria for withdrawal of the Veteran's appeal sometime after his 2005 Form 9 was filed and before the 2008 Board decision was rendered, such should be associated with the record and clearly identified by the record.

Assuming, however, at this juncture, that the bilateral foot rating matter currently before the Board stems from an original compensation claim, the Board finds it necessary to again remand the matter for the Veteran to be scheduled for another VA examination.  In this regard, the Board notes that, as discussed at length in the February 2014 decision, the Veteran has repeatedly failed to report for his scheduled VA examinations.  The Veteran has also continued to submit private medical evidence in support of his claim.  However, as discussed in the Board's May 2013 action, there remains uncertainty as to whether the symptomatology associated with plantar fasciitis was duplicative or overlapping of symptomatology associated with pes planus.  Further, the extent of disability associated with tarsal tunnel syndrome as compared to peripheral neuropathy needs further exploration.  (Parenthetically, the Board notes that it has reviewed the medical and lay evidence submitted since the May 2013 remand action and does not find that the that evidence provides any additional clarity with regard whether separate ratings for the various service-connected foot disabilities can be assigned.)  Moreover, as discussed in the Court's 2015 memorandum decision, in his brief to the Court the Veteran "indicated that he is 'now willing to appear for a scheduled VA examination, so that these claims can finally be adjudicated.'"  Accordingly, the Board will remand the claim for entitlement to a higher rating for bilateral pes planus/pes plano valgus with plantar fasciitis and tarsal tunnel syndrome, to include separate compensable ratings, to afford the Veteran a VA examination for the purpose of determining whether in fact the service-connected foot conditions are distinct disabilities such that separate ratings may be assigned.

Right Great Toe Disability

During his October 2009 hearing, the Veteran reported that while wearing his combat boots in service, he accidentally bumped his right foot on a wall, after which he began to experience pain and discomfort in his right great toe.  He stated that he eventually had his toe examined, and surgical repair was recommended.  (The Veteran's service treatment records (STRs) show that he had an ingrown toenail of the right great toe removed in August 1979 and that he was thereafter treated for possible infection.)  The Veteran reported experiencing soreness in his right toe since removal of his ingrown toenail and indicated that his right great toe appeared "crooked" when compared to his left greet toe.  He also indicated having a gait imbalance due to his right great toe pain.  As discussed in the Board's 2014 remand, the private medical evidence of record includes a May 2012 medical report prepared by Dr. C.G.O., who reported that the Veteran had been diagnosed by military physicians with hallux valgus (which is documented in the Veteran's service treatment records) of the right foot.  Dr. C.G.O then recorded his opinion that the Veteran had metatarsalgia, anterior (Morton's disease), and hallux valgus operated with resection of metatarsal head unilaterally painful right great toe degenerative joint disease that is more likely than not due to the residual of operative procedures and the wearing of ill-fitting military boots.  However, as discussed in the March 2015 remand action, a March 2014 VA examiner noted that although a hallux valgus had been mentioned in a September 14, 1979, STR, ensuing examinations of the feet in service did not mention a hallux valgus nor did X-rays identify the disability.  The examiner also commented that his review of post-service medical evidence did not establish that the Veteran had a hallux valgus of the right toe.  Lastly, the examiner commented that arthritis of the right foot was diffuse in nature and not specific to the great toe and opined that the arthritis was not related to the ingrown toenail procedure in service but more likely related to wear and tear from chronic use.  Given the conflicting evidence, further medical development was ordered.

The Veteran was examined in November 2015.  At that time, the Vetera reported constant pain in his right great toe.  Examination of the Veteran's toe revealed "physiologic valgus of the great toe, within normal limits."  No evidence of an ingrown toe nail was shown.  The clinician also indicated subjective pain as a residual of the Veteran's in-service ingrown toe nail removal.  The examiner then stated that the Veteran's "subjective condition is somewhat confusing" as his "subjective reaction to examination is grossly elevated to even light touch[,] palpation of non[-]involved body parts."  The examiner thus stated that the examination was not reliable for rating purposes.  The examiner then opined that there was no basis upon which to establish service connection for the right great toe, as there was no objective evidence of abnormality in regard to the right great toe nail.

Contrary to the VA examiner's opinion, the Veteran submitted additional private medical evidence.  Specifically, J.E., M.D., reported that he had examined the Veteran in January 2016.  Regarding the right great toe, Dr. J.E. noted that the Veteran had developed an ingrown toenail on his right great toe, which was removed, and that since removal, he had had severe pain on the inner aspect of the right great toe at the interphalangeal joint, consistent with a digital nerve being impinged causing causalgia.  It was noted that the Veteran has great difficulty moving his right great toe, which Dr. J.E. explained was due to "causalgia of the digital nerve in the interphalangeal joint of the right great toe as well as the L5 spinal nerve down [the Veteran's] right leg that is severely impaired, which makes it very difficult for him to dorsiflex and plantar flex his right great toe."  Dr. J.E. then went on to provide a positive nexus opinion for the Veteran's right great toe, stating that the infection following removal of the ingrown toenail resulted in scar tissue on the inner aspect if the interphalangeal joint, which is causing impingement of the digital nerve enough to cause causalgia.  He then opined that the resulting decreased movement more likely than not has caused traumatic arthritis in the interphalangeal joint of the right great toe.

Overall, the Board finds that, due to the conflicting medical evidence of record, additional medical development is necessary.  Notably, the most recent VA examiner indicated that the examination was not reliable for rating purposes.  Further, because the private clinician has not discussed the contrary medical evidence of record, to include the indication that the Veteran's ingrown toenail did in fact resolve without residual disability and that the Veteran's arthritis is diffuse and in nature and not specific to the great right toe, the Board cannot conclude at this point that the private evidence is entitled to more probative weight than the evidence developed by VA.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion and to support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions).  

Lumbar Spine Disability Rating

The Veteran's service-connected low back disability has been rated in under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5237.  Relevant to the issue currently before the Board, the General Rating Formula provides for a 40 percent evaluation when forward flexion of the thoracolumbar spine is 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Thus, for the Veteran to be entitled to a higher schedular rating for his lumbar spine degenerative disc disease, the evidence must show that there is unfavorable ankylosis, or that the Veteran has had incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  Further, a note following the General Rating Formula for Diseases and Injuries of the Spine, provides:  "Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code."  Id. at Note(1).

With regard to a higher rating for the Veteran's low back disability, the RO scheduled the Veteran for an August 2012 VA examination to assess the severity of his disability.  The Veteran failed to report to an August 2012 examination.  In September 2012, the Veteran notified the RO that he would submit a DBQ (disability benefits questionnaire) in lieu of VA examination.  Later in September 2012, the RO notified the Veteran that he had 30 days in which to submit the DBQ.  An October 2012 DBQ was received from C.G.O., DO.  In particular, Dr. C.G.O. reported that the Veteran experienced pain through all ranges of back motion and had no more than 5 degrees of flexion.  Dr. C.G.O. also commented that he believed the Veteran's lumbar spine to be unfavorably ankylosed and that the Veteran suffered from severe pain and moderate paresthesias/numbness in his lower extremities.  Dr. C.G.O. checked the box indicating that the Veteran did not have intervertebral disc syndrome (IVDS), but at that same time reported that the Veteran had had 6 weeks of incapacitating episodes of IVDS over the past twelve months.  Dr. C.G.O. further commented that the Veteran should be bedridden as often as possible in order to relieve some of his pain.  

The Veteran thereafter submitted a May 2014 examination report from Dr. C.G.O., who commented that the Veteran experienced pain and stiffness.  On examination there was moderate muscle spasm and all individual ranges of motion (i.e. flexion, extension, rotation) were reported as being no greater than 5 degrees.  Dr. C.G.O. expressed his belief that the Veteran demonstrated unfavorable ankylosis of the entire thoracolumbar spine and that the Veteran's back pain precluded his ability to sit for any extended period of time and forced him to become overtly bedridden.  (Parenthetically, Dr. C.G.O. reported that he and other private physicians have requested that the Veteran be bedridden as much as possible to alleviate pain symptoms.)  A May 2014 MRI (magnetic resonance imaging) scan of the Veteran's lumbar spine was reported as revealing evidence of disc herniations with hypertrophy, loss of disc height, stenosis, and neural foraminal narrowing at the L4 to S1 levels.  

In its March 2015 action, the Board reviewed the evidence from Dr. C.G.O., but found that additional development was warranted.  Specifically, the Board noted that per VA regulations, unfavorable ankylosis is defined as a condition in which the entire spine, entire cervical spine, or entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis has additional negative effects on the Veteran's functioning.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5) (2014).  Fixation of a spinal segment in a neutral position always results in favorable ankylosis.  Id.  The Board found that, based on Dr. C.G.O.'s other clinical findings-for example, the Veteran was able to flex and extend his thoracolumbar spine 5 degrees-the Veteran does not meet the definition of ankylosis for VA purposes.  

The Board also noted that medical literature has defined IVDS as pain and neurological deficits resulting from displacement of part or all of the nucleus of an intervertebral disk and stated that the findings associated with the identified May 2014 MRI, to include evidence of disc herniations with hypertrophy, loss of disc height, stenosis, and neural foraminal narrowing at the L4 to S1 levels, appeared to demonstrate IVDS.  The Board acknowledged Dr. O.C.G.'s comment that the Veteran should be bedridden as often as possible in order to help relieve his pain, but found that it was not clear as to whether any such instructions are related solely to the Veteran's lumbar spine disability as compared to the Veteran's overall physical condition.  The Board thus found it necessary to remand the matter for the Veteran to be scheduled for a VA examination to determine was examined for VA purposes and the examiner comment, in particular, on whether the Veteran does in fact suffer from IVDS, and if so, whether he experiences acute signs and symptoms of IVDS requiring bed rest and treatment by a physician.  

The Veteran submitted to a VA examination in November 2015.  At that time, range of motion testing was not conducted because the Veteran reported that he was unable to rise from his wheelchair without significant assistance and would not be able to stand unassisted for the examination for be able to perform the maneuvers necessary without falling.  (Parenthetically, the Board notes that the Veteran was able to perform range of motion testing for his private clinician Dr. C.G.O. in April 2015, at which point he was able to achieve flexion to 10 degrees, extension to 10 degrees, and left and right lateral bending and rotation all to 10 degrees.  Dr. C.G.O. also noted that the Veteran has a slight unfavorable ankylosis of the entire thoracolumbar spine.)  The examiner then stated that straight leg raising test was negative, bilaterally, but indicated that the Veteran does have radicular pain of the right and left lower extremities.  The examiner then identified involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The severity of the Veteran's radiculopathy was indicated to be mild on the left side and moderate on the right side.  No other neurological abnormalities were indicated.  The examiner then indicated that the Veteran did not have IVDS or the thoracolumbar spine.  As with the Veteran's foot examination, the examiner stated that the Veteran's "subjective condition is somewhat confusing" as his "subjective reaction to examination is grossly elevated to even light touch[,] palpation of non[-]involved body parts."  The examiner thus stated that the examination was not reliable for rating purposes.  

Unfortunately, the Board finds it necessary to again remand the Veteran low back increased rating claim.  This is so because whether or not the Veteran has IVDS is still in need of clarification.  The Board acknowledges that the Veteran could have radicular symptoms and not IVDS and indeed straight leg raising test in this case were negative.  However, given that the May 2014 MRI scan of the Veteran's lumbar spine was reported as revealing evidence of disc herniations with hypertrophy, loss of disc height, stenosis, and neural foraminal narrowing at the L4 to S1 levels, without some further commentary on why the evidence does not support a conclusion that the Veteran has IVDS and what is causing the Veteran's radiculopathy, the Board cannot conclude whether in fact the Veteran does or does not have IVDS.

Further, as noted above, the applicable rating criteria provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note(1).  In this case, the examiner indicated that the Veteran suffered from radiculopathy of the lower extremities, seemingly attributable to his low back disability.  The Veteran's private clinician also indicated neurological abnormalities, to include involvement of the right and left sciatic nerves, bladder dysfunction, rectal dysfunction, and sexual dysfunction.  This would suggest that the Veteran is entitled to separate ratings for his associated radiculopathy.  However, given that the examiner also stated that the examination was not reliable for rating purposes and because the examiner indicated no neurological abnormalities other than involvement of the sciatic nerve, the Board finds that before it awards separate evaluations for any neurological abnormalities, further development is necessary so as to fully ascertain the extent and severity of any associated abnormalities.  

Certificates of Eligibility for Financial Assistance

Regarding the issue of entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment and to a certificate of eligibility for assistance in acquiring specially adapted housing, the Board notes that the Veteran has argued that the severity of his bilateral foot disability is equivalent to loss of use of both feet.  See 38 C.F.R. § 4.63 (2015) (defining when loss of use of a foot will be held to exist).  In this regard, the Board notes that for a certificate of eligibility for financial assistance in the purchase of an automobile, a claimant is considered an "eligible person" if he or she is entitled to compensation for, among other things, the loss or permanent loss of use of one or both feet; 38 U.S.C.A. § 3901(1)(A) (West 2014); 38 C.F.R. § 3.808(b)(1) (2014).  In light of the requested VA examination of the Veteran's feet, the Board will defer the claims for certificates of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment pending the requested VA examination.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a claimant who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809(a), (b) (2015). 

In the present case, the Veteran is not service connected for an eye disability or disability of either upper extremity.  Furthermore, he is not receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Nonetheless, in light of the medical examination requested to assess the Veteran's feet and possible clinical findings demonstrating loss of use of the Veteran's lower extremities, the Board will defer at this time the claim of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.   

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should review the VACOLS entry with decision date July 18, 2006, indicated withdrawal of the appeal by the Veteran.  The AOJ should ascertain whether the appeal was closed in error or if the Veteran indeed withdrew his appeal.  If so, appropriate documentation should be clearly labeled and identified for the Board.

2.  Schedule the Veteran for a VA examination in connection with his bilateral foot rating claim and right great toe service connection claims.  The Veteran's electronic claims folders, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2015).)  

All pertinent pathology associated with the Veteran's right great toe and left and right feet in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology.  

After examining the Veteran, the examiner should provide a full description of the current functional impairment attributable to the Veteran's multiple service-connected foot disabilities (pes planus/pes plano valgus, plantar fasciitis, and tarsal tunnel syndrome).  The examiner should also review the private medical evidence of record and comment on whether he/she agrees or disagrees that the Veteran's various service-connected foot disabilities are separate and distinct disabilities with differing symptomatology leading to separate functional impairments.  Reasons for the examiners agreement or disagreement should be set forth with citation to medical evidence and or contrary opinions of record.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity.  

With respect to the right great toe, the examiner should review the electronic claims folder, in particular, a March 27, 2014, VA opinion (that the Veteran's ingrown toe nail in service had resolved and had not been an active or chronic issue thereafter, that evidence did not support that the Veteran had a right hallux valgus, and that arthritis of the right foot was diffuse in nature and not specific to the great toe); and a May 27, 2014 private examination report from Dr. C.G.O. (commenting that the Veteran's right great toe disability was related to his service-connected right foot/feet disability due to his ambulating on damaged feet, and that the Veteran had a slight right hallux valgus deformity); and Dr. J.E.'s January 2016 examination report (stating that the infection following removal of the ingrown toenail resulted in scar tissue on the inner aspect if the interphalangeal joint, which is causing impingement of the digital nerve enough to cause causalgia resulting decreased movement that more likely than not has caused traumatic arthritis in the interphalangeal joint of the right great toe).

The examiner should state whether he/she agrees or disagrees with the private opinions of record that are favorable to the Veteran and provide specific reasons for his/her agreement or disagreement.

The examiner should also identify whether the Veteran does or does not have a right hallux valgus and provide an explanation for his or her finding.  

The examiner should also opine whether it is at least as likely as not that any right toe disability diagnosed on examination is related to the Veteran's period of service or caused or aggravated (permanently worsened beyond its normal progression) by any service-connected disability, to include the Veteran's knee and lumbar spine disabilities.  

Lastly, the examiner should comment on whether the severity of the Veteran's foot and/or lower extremity disabilities are tantamount to loss of use of either or both feet and/or loss of use of the Veteran's lower extremities.

(If the Veteran does not report for his scheduled VA examination, the AOJ should arrange for review of the Veteran's claims folder by an appropriate physician to provide the requested opinions to the extent possible based solely upon review of the evidence already of record.)

3.  Schedule the Veteran for a VA examination in connection with his claim for an increased disability rating for his low back disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service-connected low back disability, to include any associated objective neurological abnormalities.  Each nerve affected, or seemingly affected, should be identified and the degree of disability stated as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

If neurological abnormalities other than involvement of sciatic nerves are not identified, the examiner should review Dr. J.E.'s January 2016 examination report and comment on whether and why he/she agrees or disagrees with Dr. J.E.'s assessment that the Veteran's has sexual, rectal, and bladder dysfunction associated with his low back disability.

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected low-back disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  The examiner should also comment of whether the Veteran's ranges of motion for the thoracolumbar spine are so limited by pain that the severity of his disability is tantamount to ankylosis.

Regardless of whether the examiner finds the Veteran has ankylosis of the spine or that the severity of his disability is tantamount to ankylosis, the examiner should comment on whether the Veteran's back disability results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, DCs 5337-5242, Note(5).

The examiner should also provide an opinion as to whether the Veteran suffers from IVDS of the thoracolumbar spine?  If the examiner finds that the Veteran does not suffer from IVDS, the examiner must explain why the May 2014 MRI report revealing evidence of disc herniations with hypertrophy, loss of disc height, stenosis, and neural foraminal narrowing at the L4 to S1 levels does not support a conclusion that the Veteran has IVDS.

If yes, is the IVDS manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months.  (An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.)  

A thorough explanation for all opinions requested should be provided.  If the examiner determines that he or she cannot provide the requested information without resorting to speculation, the examiner must explain why he or she was unable to do so.  This should include why a review of the Veteran's medical records and his statements does not help with estimating (i.e. conjecture) additional loss of motion of the thoracolumbar spine.  If the Veteran is unable to undergo range of motion testing, the examiner should still provide the requested opinions with regard to the presence of ankylosis.

(If the Veteran does not report for his scheduled VA examination, the AOJ should arrange for review of the Veteran's claims folder by an appropriate physician to provide the requested opinions to the extent possible based solely upon review of the evidence already of record.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  Readjudication of the Veteran's bilateral foot rating claim must include consideration of whether separate ratings for any of the various service connected disabilities are warranted.  Readjudication of the Veteran's low back rating claim must include consideration of separate ratings for associated neurological abnormalities.  (The AOJ is directed to consider both the November 2015 VA examination and January 2016 private examination report, both of which suggest at a minimum that the Veteran has bilateral radiculopathy or the lower extremity associated with his low back disability, as well as any evidence developed on remand.)  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



